         Case 1:16-cv-01534-JEB Document 470 Filed 11/14/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
YANKTON SIOUX TRIBE; ROBERT FLYING                   Case No. 1:16-cv-1534-JEB
HAWK; OGLALA SIOUX TRIBE,                            (and Consolidated Case Nos. 16-cv-1796
                                                     and 17-cv-267)
                      Plaintiffs,

       and

CHEYENNE RIVER SIOUX TRIBE,
                                                     NOTICE OF WITHDRAWAL OF
                      Plaintiff-Intervenor,          COUNSEL
       v.

U.S. ARMY CORPS OF ENGINEERS,

                      Defendant-Cross
                      Defendant,

       and

DAKOTA ACCESS, LLC,

                      Defendant-Intervenor-
                      Cross Claimant.




       Pursuant to LCvR 83.6(b), please withdraw the appearance of Amarveer Brar as counsel

for the Federal Defendants in these consolidated cases. Mr. Brar is now an Assistant United

States Attorney for the Central District of California and no longer represents Federal

Defendants in this case. Federal Defendants will continue to be represented by Matthew

Marinelli, Reuben Schifman, and Erica Zilioli of the Environment and Natural Resources

Division of the Department of Justice.




                                               -1-
         Case 1:16-cv-01534-JEB Document 470 Filed 11/14/19 Page 2 of 2




Dated: November 14, 2019                               Respectfully submitted,

                                                       /s/ Amarveer Brar
                                                       AMARVEER BRAR, CA Bar 309615
                                                       Assistant United States Attorney
                                                       U.S. ATTORNEY’S OFFICE
                                                       Federal Building, Suite 7516
                                                       300 N. Los Angeles Street
                                                       Los Angeles, CA 90012
                                                       Tel: (213) 894-4061
                                                       Fax: (213) 894-7819
                                                       Amarveer.brar2@usdoj.gov




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of this filing to the

attorneys of record and all registered participants.



                                               /s/ Amarveer Brar




                                                -2-
